Citation Nr: 1734692	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-29 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for decreased sensation of the left lower extremity (L5 distribution) related to lumbosacral strain with degenerative disc disease.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

During the Veteran's personal hearing at the RO in May 2013, he explained that pain from his back and his legs and feet eventually forced him to retire from his job.  Accordingly, as the evidence suggests his service-connected disabilities preclude employability, the Board has added a claim for a TDIU to the issues under consideration, as reflected above.

These appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran has asserted that an updated VA examination must be conducted before the Board may adjudicate his claim, as his symptoms have increased and the medical evidence currently available does not adequately show the current severity of his disability.  The Board agrees, and remands this claim for an updated VA spinal and neurological examination.

The record suggests that he is unemployable due to his disabilities.  Accordingly, a claim for TDIU is inferred for consideration.  This claim is remanded as inextricably intertwined with his increased rating claim, and will be developed prior to returning to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that updated VA treatment records are associated with the claims file.
2.  Contemporaneously with the above, ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Advise him of the information needed to substantiate a claim for TDIU.

3.  Schedule an appropriate examination for a report on the current severity of his lumbar spine and related neurological abnormalities, specifically the left lower extremity (although requested to examine the right lower extremity as well).

The examiner is asked to comment on the severity of his decreased sensation, and to list his all of symptoms, and provide an opinion on whether the Veteran has radiculopathy.  The examiner is asked to provide a brief explanation of the criteria used in determining whether his symptoms are mild, moderate, moderately severe, or severe.  

He has alleged having left foot drop.  If present, the examiner must comment on whether it is as likely as not (50 percent or greater probability) that drop foot is related to his lumbar spine or to his left lower extremity decreased sensation (L5 distribution).

All opinions must be supported by explanatory rationale.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




